Title: Isaac A. Coles to Thomas Jefferson, 13 March 1809
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dear Sir,   Presidents House Mar. 13. 1809.
          The inclosed letters which have come to hand since you left this, were given me yesterday by Mr Madison with a request that I would forward them to you.
           Joseph has just been to tell me that the Vessel on board of which your baggage was shiped, had got aground in the eastern branch, and had received so much injury that it was deemed unsafe for her to continue her voyage—we have thought it best under these circumstances to have the things put on board of an other Vessel (the Dolphin of York) which will sail in the course of a day or two—in this way we shall avoid the delay that we had at first apprehended, without incurring incuring any additional expense.
           Mr & Mrs Madison came here on the evening of the day that you went away, and Mr & Mrs Cutts on the day following. until my departure which cannot be delayed much longer, but which is not as yet fixed, I remain with them at Mr Madison’s request.
          At present every thing is very much upon the old establishment, but I find several changes are contemplated. they are preparing to fit up the Secretary’s Office for the Presidents Cabinet, and the present Cabinet for a dining room by closing up the two windows to the West. Mr and Mrs Cutts occupy the suite of appartments in the South east corner of the building, and Mr & Mrs Madison those in the South West.
           I fear Mr Madison has not been fortunate in his Choice of a Maitre d’Hotel. it is apprehended that in the irregular life he has been leading for some time he has acquired a habit of insobriety. I hear he was so drunk last night as to be incapable of attending to his duty. Robert is already evincing symtoms of discontent and I think it probable that he will not remain long. Joseph goes to day but will neither carry Mary nor any of his Children along with him—
          I beg you to present me in the kindest manner to Mr & Mrs Randolph and their family, and to believe that towards yourself my heart will never cease to overflow with sentiments to which I have no power to give utterance 
          
            I. A. Coles.
        